ATTORNEY GENERAL OF TEXAS
                                            GREG        ABBOTT




                                             September 22, 2008



The Honorable Beverly Woolley                            Opinion No. GA-0666
Chair, Committee on Calendars
Texas House of Representatives                           Re: Whether the Texas Association of Appraisal
Post Office Box 2910                                     Districts is a "governmental body" for purposes of
Austin, Texas 78768-2910                                 chapter 552 of the Government Code, the Public
                                                         Information Act (RQ-0691-GA)

Dear Representative Woolley:

        You ask whether the Texas Association of Appraisal Districts (the "TAAD") is a
"governmental body" for purposes of chapter 552 ofthe Government Code, the Public Information
Act (the "PIA").!

        The PIA is applicable to information "collected, assembled, or maintained" by or for a
governmental body. TEX. GOV'T CODE ANN. § 552.002(a) (Vernon 2004). Among the many
definitions ofthe term "governmental body," the statute includes "the part, section, or portion of an
organization, corporation, commission, committee, institution, or agency that spends or that is
supported in whole or in part by public funds."2 Id. § 552.003(1)(A)(xii). This definition of
"governmental body" applies to a private entity when that entity either expends or is supported by
public funds. See, e.g., Tex. Att'y Gen. ORD-602 (1992) at 5 (determining that the portion of the
Dallas Museum of Art supported by public funds was a governmental body).

         You indicate that the TAAD describes itself as a "statewide, voluntary non-profit
organization incorporated and organized to promote the effective and efficient functioning and
administration of appraisal districts in Texas." Request Letter, supra note 1, at 2; see also TEXAS
ASSOCIATION OF APPRAISAL DISTRICTS, at http://www.taad.org (last visited on Sept. 16, 2008). You
note that TAAD members include, inter alia, appraisal districts, as well as tax officials from school
districts, cities, counties, state agencies, and other entities. Request Letter, supra note 1, at 2.



         ILetter from Honorable Beverly Woolley, Chair, Committee on Calendars, Texas House of Representatives,
to Honorable Greg Abbott, Attorney General of Texas, at 1 (Mar. 26,2008) (on file with the Opinion Committee, also
available at http://www.texasattorneygeneral.gov) [hereinafter Request Letter].

          2The term "public funds" is defmed for purposes ofchapter 552 ofthe Government Code as "funds ofthe state
or of a governmental subdivision of the state." TEX. GOV'T CODE ANN. § 552.003(5) (Vernon 2004).
The Honorable Beverly Woolley - Page 2             (GA-0666)



Moreover, TAAD members pay a fee for membership. Because that fee may derive from public
funds collected by member governmental bodies, the question before us is whether the TAAD
spends or is supported in whole or in part by public· funds. If so, then it is, ·to that extent, a
"governmental body" subject to the PIA.

        The question of whether an entity is a governmental body under section 552.003(1)(A)(xii)
was addressed by the court in Kneelandv. National Collegiate Athletic Association, 850 F.2d224 (5th
Cir. 1988). Finding "no dispositive Texas jurisprudence on [the] issue," the court examined attorney
general opinions and "perceiv[ed] three distinct patterns of analysis":

               The opinions advise that an entity receiving public funds becomes a
               governmental body under the Act, unless its relationship with the
               government imposes "a specific and definite obligation ... to provide
               a measurable amount of service in exchange for a certain amount of
               money as would be expected in a typical arms-length contract for
               services between a vendor and purchaser." [An] opinion informs that
               "a contract or relationship that involves public funds and that indicates
               a common purpose or objective or that creates an agency-type
               relationship between a private entity arid a public entity will bring the
               priv~te entity within the ... definition of a 'governmental body.'"
               Finally, [another] opinion, citing others, advises that some entities,
               such as volunteer fire departments, will be considered governmental
               bodies if they provide "services traditionally provided by
               governmental bodies."

Kneeland, 850 F.2d at 228 (citations omitted). Thus, under the framework adopted by the Kneeland
court, an entity receiving public funds is subject to the PIA unless its relationship with the
governmental body imposes "a specific and definite obligation ... to provide a measurable amount
of service in exchange for a certain amount of money as would be expected in a typical arms-length
contract for serVices between a vendor and purchaser." Id. In certain instances, it has been significant
that the entity had a "common purpose or objective or [one] that creates an agency-type relationship"
between the public and private entity; in others, it has been significant that the entity in question
provided services that are "traditionally provided by governmental bodies." Id. The primary test,
however, is whether the entity receives public funds for the general support of its activities, rather
than using those funds to perform a specific and definite obligation. See, e.g., Tex. Att'y Gen. Ope
No. JM-821 (1987) at 2. If the public funds are used for general support, the entity falls within the
definition of "governmental body" under section 552.003(1)(A)(xii) of the Government Code. Id.;
Tex. Att'y Gen. ORD-228 (1979) at 2.

        As noted in Attorney General Opinion GA-0603, these are factual inquiries. Tex. Att'y Gen.
Ope No. GA-0603 (2008) at 4. In particular, the extent to which "an entity is 'supported'" by public
funds, "requires an analysis of the facts surrounding each entity." Id. at 2 (quoting Blankenship v.
Brazos Higher Educ. Auth., Inc., 975 S.W.2d 353,362 (Tex. App.-Waco 1998, pet. denied)). The
Attorney General's opinion process is not conducive to the determination of questions of fact. See
The Honorable Beverly Woolley - Page 3            (GA-0666)



Tex. Att'y Gen. Ope Nos. GA-0603 (2008) at 2, GA-0446 (2006) at 18. Moreover, such questions
are properly addressed by the Attorney General under the PIA. When an entity that believes it is not
a governmental body under the terms ofthe PIA receives a request for information, the entity should
seek a ruling from the Attorney General's Open Records Division as to whether and to what extent,
if any, the entity is actually a "governmental body." An entity that requests such a ruling does not
thereby admit that it is in fact a governmental body. See Blankenship, 975 S.W.2d at 362.
The Honorable Beverly Woolley - Page 4            (GA-0666)



                                       SUMMARY

                       Whether an entity is a "governmental body" under the Public
               Information Act, chapter 552 of the Government Code, depends
               largely upon whether that entity is supported in whole or in part by
               public funds. The extent to which an entity is supported by public
               funds requires an analysis of the facts surrounding each entity.
               Inquiries as to whether a particular entity is a governmental body.are
               particularly appropriate to the Attorney General's open records process
               under the Public Information Act.




KENT C. SULLIVAN
First Assistant Attorney General

ANDREW WEBER
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Rick Gilpin
Assistant Attorney General, .Opinion Committee